NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            SERGIO C., Appellant,


                                        v.

                DEPARTMENT OF CHILD SAFETY, M.C.,
                         A.C., Appellees.

                             No. 1 CA-JV 17-0134
                               FILED 11-7-2017


             Appeal from the Superior Court in Yuma County
                          No. S1400JD20140562
                              S1400JD20140561
                 The Honorable Mark W. Reeves, Judge

                                  AFFIRMED


                                   COUNSEL

Office of the Legal Defender, Yuma
By Terri L. Capozzi
Counsel for Appellant

Arizona Attorney General's Office, Tucson
By Laura J. Huff
Counsel for Appellee DCS
                         SERGIO C. v. DCS, et al.
                          Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Michael J. Brown delivered the decision of the Court, in
which Judge Jennifer B. Campbell and Judge Margaret H. Downie (retired)
joined.


B R O W N, Judge:

¶1           Sergio G. ("Father") timely appeals the superior court's order
terminating his parental rights to M.C. and A.C. based on 15 months' time-
in-care. Because Father has shown no error, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2             M.C. and A.C. were born in 2003 and 2005, respectively. As
young children, they lived with their mother and, frequently, with their
maternal grandmother ("Grandmother"). Except for the first two months of
M.C.'s life, neither child lived with Father, who was incarcerated from 2005
to 2008 and then moved to San Diego. Father had a limited relationship
with the children and saw them only a few times per year for birthdays and
holidays.

¶3           In December 2014, the Department of Child Safety ("DCS")
filed a dependency petition alleging the children's mother was unable to
parent because of neglect and incarceration. 1 As to Father, DCS alleged
neglect due to substance abuse, anger issues, and a history of domestic
violence. After Father refused DCS's request that he participate in a drug
test and admitted that he had used methamphetamine the preceding
month, DCS placed the children with Grandmother.

¶4            DCS then offered services to Father, including random
urinalysis testing, a substance abuse assessment and treatment, domestic
violence and anger management counseling, parent aide, parenting
education, and supervised visits with the children. In particular, DCS
referred Father to Vista Hill Foundation in San Diego for substance abuse,
domestic violence, and behavioral health services, but he failed to complete
the intake process and was closed out of services in June 2015. Father did


1      The court later terminated the mother's parental rights, and she is
not a party to this appeal.


                                     2
                          SERGIO C. v. DCS, et al.
                           Decision of the Court

not contact DCS during this period, despite DCS's and Vista Hill's efforts to
reach him. He also failed to appear at the initial dependency hearing in
March 2015 when the superior court found the children dependent as to
Father and adopted a case plan of family reunification.

¶5             In July 2015, Father appeared at a court hearing and claimed
that DCS had not referred him for any services. In response to DCS's
assertion that it had been trying to reach Father, he offered DCS updated
contact information. DCS then referred Father again for substance abuse
assessment and treatment, domestic violence and anger management
classes, parenting classes, and supervised visitation. Father claimed to be
attending Narcotics Anonymous classes in San Diego but never provided
any documentation to verify his participation. He also did not request a
visit with the children until late September 2015 and then ended that visit,
which occurred in October 2015, early.

¶6            From October 2015 until March 2016, Father contacted DCS
only once (to ask for his attorney's information), did not engage in services,
and did not visit the children. In December 2015, the superior court
approved a change of the case plan to reunification concurrent with
severance and adoption.

¶7            In March 2016, Father appeared at a court hearing, asked for
visitation and services, and provided a negative drug sample. Later that
month, DCS referred Father to AmeriPsych for parent-aide services and the
McAlister Institute for substance abuse education, parenting classes,
counseling and drug testing. He also began visiting with the children twice
per month.

¶8             In April 2016, at DCS's request and over Father's objection, the
superior court changed the case plan to severance and adoption. By that
time, the children had been in care for 16 months. DCS's motion to
terminate alleged, as to Father: (1) abandonment, (2) nine-months' time-in-
care, and (3) 15-months' time-in-care. See Ariz. Rev. Stat. ("A.R.S.")
§ 8-533(B)(1), B(8)(a), (B)(8)(c).

¶9           From April 2016 through December 2016, Father continued
his visits with the children and completed his services at McAlister,
although he missed some appointments and tested positive for alcohol use
in June 2016. Father also sought additional counseling services from
another provider.




                                      3
                           SERGIO C. v. DCS, et al.
                            Decision of the Court

¶10          After a three-day evidentiary hearing, the superior court
granted the motion to terminate on all three grounds, also finding
termination was in the children's best interests. Father timely appealed.

                                 DISCUSSION

¶11            To terminate parental rights, a court must find by clear and
convincing evidence at least one statutory ground articulated in A.R.S.
§ 8-533(B) and must find by a preponderance of the evidence that
termination is in the child's best interests. See Kent K. v. Bobby M., 210 Ariz.
279, 288, ¶ 41 (2005); Michael J. v. Ariz. Dep't of Econ. Sec., 196 Ariz. 246, 249,
¶ 12 (2000). Because the superior court "is in the best position to weigh the
evidence, observe the parties, judge the credibility of witnesses, and resolve
disputed facts[,]" this court will affirm an order terminating parental rights
if reasonable evidence supports it. Jordan C. v. Ariz. Dep't of Econ. Sec., 223
Ariz. 86, 93, ¶ 18 (App. 2009) (citation omitted).

¶12            Under the 15 months' time-in-care ground, DCS was required
to prove that (1) DCS made diligent efforts to provide appropriate
reunification services, (2) Father was unable to remedy the circumstances
that caused the children to be in out-of-home placement, and (3) a
substantial likelihood existed that Father would not be capable of exercising
proper and effective parental care and control in the near future. A.R.S. §
8-533(8)(c). Father challenges only the superior court's finding that DCS
made a diligent effort to provide appropriate reunification services. 2

¶13           DCS satisfies the requirement that it made a diligent effort to
provide appropriate reunification services if it provides the parent with
"time and opportunity to participate in programs designed to help [him]
become an effective parent." Maricopa Cty. Juv. Action No. JS-501904, 180
Ariz. 348, 353 (App. 1994). However, DCS is not required to provide "every
conceivable service or to ensure that a parent participates in each service it
offers." Id.



2    Father also argues DCS did not prove abandonment or that he
substantially neglected or willfully refused to remedy the circumstances
that caused the children to be in out-of-home care for nine months. Because
we affirm on the basis of the 15 months' time-in-care statutory ground, we
do not address those arguments. See Jesus M. v. Ariz. Dep't of Econ. Sec., 203
Ariz. 278, 280, ¶ 3 (App. 2002) (appellate court "need not address claims
pertaining to the other grounds" if sufficient evidence supports any one
ground upon which the superior court terminated parental rights).


                                        4
                           SERGIO C. v. DCS, et al.
                            Decision of the Court

¶14           DCS offered substantial evidence that it provided appropriate
reunification services to Father over an extended period. DCS promptly
referred Father to services after it took the children into care, but he failed
to participate. When Father requested services in July 2015, DCS again
made appropriate referrals. Although there was some delay in setting up
services for Father, he also was out of contact with DCS during that time
and not visiting the children. Once Father re-engaged in March 2016, DCS
immediately established services for him in San Diego. On this record, the
superior court properly concluded that DCS made the required "diligent
effort to provide appropriate reunification services." A.R.S. § 8-533(8).

¶15            Father also challenges the superior court's finding that
severance was in the children's best interests. The best interests assessment
focuses on how "the child would benefit from a severance or be harmed by
the continuation of the relationship." James S. v. Ariz. Dep't of Econ. Sec., 193
Ariz. 351, 356, ¶ 18 (App. 1998). The best interests requirement may be met
if the child is adoptable or the existing placement is meeting the child's
needs. Mary Lou C. v. Ariz. Dep't of Econ. Sec., 207 Ariz. 43, 50, ¶ 19 (App.
2004).

¶16            The superior court found termination was in the children's
best interests because they would benefit from the stability of severance and
adoption. Father concedes that it is not in the children's best interests to
live with him in San Diego, but argues that rather than severing his parental
rights, the court should have granted Grandmother a permanent
guardianship.

¶17           At the time of termination, the children had lived almost their
entire lives with Grandmother, and Yuma was the only home they had
known. Although the children visited with Father throughout their lives,
they did not bond with him, and he was never their day-to-day parent.
Both children expressed that they wanted Grandmother to adopt them and
desired no further involvement with DCS and the court. The superior court
considered these specific circumstances in determining that the children
would benefit from the stability of an adoption by Grandmother rather than
a permanent guardianship. The court also found that the children's
emotional and mental health would be negatively affected if the court
ordered a permanent guardianship. On this record, we find no error.

¶18           We also reject Father's argument that severance and adoption
was not in the children's best interests because Grandmother will harm the
children by exposing them to their mother. The evidence showed that
Grandmother allowed the children to see their mother when they asked to


                                       5
                          SERGIO C. v. DCS, et al.
                           Decision of the Court

do so, but Grandmother was careful to limit the contact and only allowed
visits if mother was sober. There is no reason to believe that Grandmother
would allow the children inappropriate contact with their mother in the
future. Moreover, the record does not support Father's argument that
Grandmother interfered with his relationship with the children during the
dependency. 3

                               CONCLUSION

¶19          For the foregoing reasons, we affirm the superior court's order
terminating Father's parental rights.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




3   We decline to consider Father's assertion that Grandmother restricted
his visitation, since the severance ruling, in retaliation for this appeal. See
GM Dev. Corp. v. Cty. Am. Mortg. Corp., 165 Ariz. 1, 4 (App. 1990) (appellate
court will not consider evidence not first presented to trial court).


                                         6